Citation Nr: 0709297	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  06-03 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an annual clothing allowance for 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case has been advanced on the docket.


FINDING OF FACT

The veteran's service-connected skin disability requires the 
use of prescribed medications which cause irreparable damage 
to outer garments.


CONCLUSION OF LAW

The criteria for an annual clothing allowance for 2005 have 
been met.  38 U.S.C.A. § 1162 (West 2002 & Supp.2005); 38 
C.F.R. § 3.810 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service- connected disability and such disability is the loss 
or loss of use of a hand or foot; or

(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

The veteran is in receipt of a 30 percent disability rating 
for eczematoid dermatitis of the hands, chest, head, arms, 
and shoulder girdle.  Medications used to treat the skin 
disability during the relevant time period include ammonium 
lactate 12% lotion, clindamycin phosphate 1% lotion, 
clotrimazole 1% topical cream, ketoconazole 2% shampoo, 
moisturizing lotion, and triamcinolone acetonide 0.1% cream.

In a letter from the office of the veteran's private 
dermatology clinic dated in October 2005, a health 
professional essentially indicated that the veteran's 
clothing would be soiled beyond repair due to his skin 
disorders and the medications used to treat them.

In a statement dated in November 2005, a VA pharmacist opined 
that the veteran was not on any medication that would cause 
irreparable damage to clothing.  

The Board is unable to distinguish the two medical opinions 
of record.  The claims file reveals that the veteran's 
private dermatology clinic is very familiar with the 
veteran's service-connected skin disability in question, and 
the Board has no reason to question the opinion proved by the 
VA pharmacist.  As such, the competent medical evidence is in 
equipoise as to whether medications used to treat the 
veteran's skin disorder causes irreparable damage to 
clothing.  

The Board observes, however, that the question presented by 
this claim involves more than a pure medical inquiry.  In 
this regard, it seems reasonable to assume that the veteran 
is qualified to offer a "lay opinion" on this matter, as it 
is within his level of observation to know whether or not his 
clothing have been soiled beyond repair due to the extensive 
use of skin-treating medications.

In short, the Board finds that the medical evidence of record 
would support the veteran's contention regarding extensive 
use of medication to treat his skin disorder, and the Board 
has no reason to doubt the veteran's credibility concerning 
his asserted damaged clothing.  

In conclusion, entitlement to an annual clothing allowance is 
warranted.  While it may be argued that the competent 
evidence concerning this issue is in equipoise, in such 
cases, doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Board's favorable determination in this case, 
the Board need not address whether there has been full 
compliance with the Veterans Claims Assistance Act of 2000 or 
implementing regulations.


ORDER

Entitlement to an annual clothing allowance for 2005 is 
granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


